DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2000-171827 (JP’ 827).
Re claim 1: As shown in Figs. 1-3, JP’ 827 discloses an electric optical device comprising, at a substrate, a pixel (corresponding to pixel electrode 11) and a capacitive element (4/6/11) in a light shielding region (beyond black matrix opening 15) between the pixel and another pixel adjacent to the pixel,
wherein the capacitive element includes:
	a first capacitive electrode 4;
a capacitive insulation layer 6 configured to cover at least consecutive three surfaces of the first capacitive electrode 4 (along trench 1a in Fig. 2); and
a second capacitive electrode 11 configured to face the three surfaces of the first capacitive electrode 4 through the capacitive insulation layer 6.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Izawa et al. (Izawa, US 2019/0121209).
Re claim 1: As shown in Figs. 3-5, Izawa discloses an electric optical device comprising, at a substrate 19, a pixel 100a, and a capacitive element 55 in a light shielding region 108a between the pixel 100a and another pixel 100a adjacent to the pixel 100a,
wherein the capacitive element 55(551) includes:
	a first capacitive electrode 41a;
a capacitive insulation layer 42a configured to cover at least consecutive three surfaces of the first capacitive electrode 41a (along recess 44a in Fig. 5); and
a second capacitive electrode 43a configured to face the three surfaces of the first capacitive electrode 41a through the capacitive insulation layer 42a.
Re claim 2: The electric optical device according to claim 1, comprising a first wiring 51a(51) between the substrate 19 and the capacitive element 551, wherein
the first wiring 51 is coupled with the first capacitive electrode 41a (Fig. 5). 
Since the first wiring 51 is formed in the light shielding region 108a, it is clear that the first wiring defines an opening region 108b of the pixel (Fig. 4).
Re claim 7: An electronic device comprising the electric optical device according to claim 1 as shown in Fig. 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-171827 (JP’ 827) in view of Endo et al. (Endo, US 2012/0153275).
Re claim 5: The electric optical device according to claim 1:
As shown in Fig. 2, JP’ 827 discloses that the gate electrode and the first capacitive electrode 4 are formed of the same metal material (paragraph 8). However, JP’ 827 does not disclose that the metal material is tungsten.
Endo discloses that the tungsten is used for the gate electrode in order to control the threshold voltage of the transistor (paragraph 14).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form the gate electrode and the first capacitive electrode of tungsten in order to control the threshold voltage of the transistor.
Re claim 7: It is obvious that an electronic device comprises the electric optical device according to claim 1 as shown in Figs. 10A-10C of Endo.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. (Izawa, US 2019/0121209).
Re claim 5: The electric optical device according to claim 1:
Izawa discloses that the first capacitive electrode 41a is formed of a metal film (paragraph 78). 
Izawa does not suggest the first capacitive electrode is tungsten. However, it would have been obvious to one having skill in the art at the time the invention was made to make the first capacitive electrode of tungsten, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use as a light-shielding material. In re Leshin, 125 USPQ 416.


Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests all of limitations as claimed.
Re claim 8, the most relevant reference, JP 2006-064967 (JP’ 967), fails to disclose or suggest a manufacturing method of an electric optical device comprising:
forming a first wiring at a substrate;
sequentially forming an interlayer insulation layer, a stopper layer and a sacrificial layer at the substrate and the first wiring;
forming a recess in the sacrificial layer, the stopper layer, and the interlayer insulation layer such that the recess reaches the first wiring;
forming a spacer at a side wall of the recess,
forming a first capacitive electrode having a plug shape in the recess including the spacer;
exposing a part of the first capacitive electrode by removing a part of the spacer and the sacrificial layer by using the stopper layer; and
forming a capacitive element 50 by removing the second Capacitive electrode, the capacitive insulation layer, and the stopper layer so that the capacitive element has substantially the same width as a width of the first wiring.
As shown in Figs. 13-15, JP’ 967 only discloses a manufacturing method of an electric optical device comprising:
sequentially forming a protective layer 62 and an insulation layer 63 on a substrate 61 (Fig. 13a);

forming a first capacitive electrode 70 in the recess (Fig. 13c); and
sequentially forming a capacitive insulation layer 51 and a second capacitive electrode 20 in such a manner as to cover at least consecutive three surfaces the first capacitive electrode 70 that are exposed (along trench 64 in Figs. 13d and 14a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 1, 2022